

114 S381 IS: Bringing Missing Children Home Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 381IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Portman (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo improve the response to missing children and victims of child sex trafficking.1.Short titleThis Act may be cited as the Bringing Missing Children Home Act of 2015.2.Response to missing children and victims of child sex trafficking(a)Missing Children's Assistance ActSection 404(b)(1)(P)(iii) of the Missing Children's Assistance Act (42 U.S.C. 5773(b)(1)(P)(iii)) is amended by striking child prostitution and inserting child sex trafficking.(b)Crime Control Act of 1990Section 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(B)by inserting after subparagraph (A) the following:(B)a recent photograph of the child, if available;; and(3)in paragraph (4)—(A)in subparagraph (A), by striking 60 days and inserting 30 days;(B)in subparagraph (B), by striking and at the end;(C)in subparagraph (C)—(i)by inserting State and local child welfare systems and before the National Center for Missing and Exploited Children; and(ii)by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(D)grant permission to the National Crime Information Center Terminal Contractor for the State to update the missing person record in the National Crime Information Center computer networks with additional information learned during the investigation relating to the missing person..